COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF DISMISSAL

Appellate case name:        Julie Pratz v. Blake Andrew Pratz
Appellate case number:      01-20-00614-CV
Trial court case number:    2018-76641
Trial court:                309th District Court of Harris County

       This appeal is related to a previously filed notice of appeal filed by Blake Andrew
Pratz, arising out of the same underlying trial court cause number. The related case was
assigned to this Court and designated Case No. 01-20-00529-CV. Pursuant to its docket
equalization powers, on July 30, 2020, the Supreme Court of Texas transferred the related
case to the Twelfth Court of Appeals District, Tyler, Texas. See Misc. Docket No. 20-9090
(Tex. July 30, 2020). After its transfer, the related case was designated Case No. 12-20-
00187-CV.
       After the transfer of the related case, on September 1, 2020, this Court received
appellant, Julie Pratz’s notice of appeal from the trial court’s April 27, 2020 Decree of
Divorce. Because the related case is pending before the Twelfth Court of Appeals District,
Tyler, Texas pursuant to the Texas Supreme Court’s July 30, 2020 order, we dismiss this
appeal.
       We further direct the Clerk of this Court that this appeal is to be administratively
closed.
       It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes_______
                    Acting individually     Acting for the Court

Date: ___November 24, 2020____




                                             1